Citation Nr: 0431824	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased initial rating for osteoarthritis 
of the left knee, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for osteoarthritis of the 
left ankle, residuals of a simple fracture of the shaft of 
the left fibula, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Friend


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  That decision granted service 
connection for osteoarthritis of the left knee and assigned 
an initial rating of 10 percent.  In addition, the October 
2002 decision denied an increased rating for osteoarthritis 
of the left ankle.

The veteran and a friend testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduced several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's 
duty to notify and assist has been significantly expanded in 
the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).  Finally, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  To date, the veteran has not been issued the 
proper notice required by the VCAA with regard to the claims 
presently before the Board.

In addition, the Board notes that the veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in July 2004.  The veteran stated that the symptoms 
associated with his left knee and ankle had increased 
significantly over the previous year.  Accordingly, the Board 
finds a new VA examination is necessary to determine the 
current level of disability associated with the veteran's 
service-connected disorders.

Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of 
the evidence and information 
necessary to substantiate his claim 
and inform him whether he or the VA 
bears the burden of producing or 
obtaining that evidence or 
information, and of the appropriate 
time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103 (a) and (b) (West 
2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should arrange for a VA 
examination appropriate to 
ascertaining the current nature and 
extent of severity of the veteran's 
left knee and left ankle disorders.  
Any further indicated special 
studies should be conducted.  The 
claims folder and a separate copy 
of this remand should be made 
available to the examiner for 
review.  The examiner should record 
pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion recorded in 
degrees of arc.  Functional 
limitations due to symptoms of the 
service-connected disability should 
be thoroughly evaluated.

3.  If the decision with respect to 
the claims remains adverse to the 
veteran, he should be furnished with 
a supplemental statement of the case 
(SSOC) and afforded a reasonable 
period of time within which to 
respond.  The SSOC should include 
citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), and 3.159(a) (2002).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




